Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
1) “a first member having a first substantially planar side and defining a first opening”, (claims 1 and 12);
2) “a second member having a second substantially planar side, substantially coplanar with the first substantially planar side, and defining a second opening”, (claims 1 and 12);
3) “a connector clip having a base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side”, (claim 1);
4) “a base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side”, (claim 12), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not appear to have antecedent basis for “a base plate.” .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant disclosure does not appear to have originally presented “a first member having a first substantially planar side and defining a first opening”, (claims 1 and 12).
The instant disclosure does not appear to have originally presented “a second member having a second substantially planar side, substantially coplanar with the first substantially planar side, and defining a second opening”, (claims 1 and 12).
The instant disclosure does not appear to have originally presented “a connector clip having a base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side”, (claim 1).
The instant disclosure does not appear to have originally presented “a base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side”, (claim 12).
The instant disclosure does not appear clear and complete as to “a connector clip having a base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side”, (claim 1). It is not seen how a base plate of a connector clip, (4830?), lies between and substantially coplanar with a first substantially planar side of a first member and a second substantially planar side of a second member.
The instant disclosure does not appear clear and complete as to “a base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side”, (claim 12). It is not seen how a base plate, (of a connector clip 4830?), lies between and substantially coplanar with a first substantially planar side of a first member and a second substantially planar side of a second member. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 8-11 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a connector clip having a base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side” as recited within lines 8-9 of claim 1. The specification does not appear clear and complete as to any base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side of the clamp. 
The language of claim 12, (and claims 13-16 and 18 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side” as recited within lines 10-11 of claim 12. The specification does not appear clear and complete as to any base plate between and substantially coplanar with the first substantially planar side and the second substantially planar side. 
The language of claim 14, (and claims 15-16 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “further comprising a connector clip attached to the clamp and configured to be coupled to one or more attachments for the formwork.” Line 10 of claim 12 introduces a “base plate.” It is not clear as to whether or not the base plate forms part of the connector clip. Otherwise, the relationship between the base plate and the connector clip is not clear.

	Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 838828 to King.   As to claim 1, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), King discloses, Fig. 3 for example, a clamp assembly for a formwork system, comprising:
	a clamp 10/11/14/15, comprising:
	a first member 10 having a first substantially planar side, (where lead line of 10 touches in Fig. 3), and defining a first opening, (formed between ‘b’ and ‘a’), configured to accommodate a first flange;
	a second member 11 having a second substantially planar side, (where lead line of 11 touches in Fig. 3), substantially coplanar with the first substantially planar side, and defining a second opening, (formed between ‘b’ and ‘a’), configured to accommodate a second flange; and
	a connector clip 17/19 having a base plate 17, between and substantially coplanar with the first substantially planar side and the second substantially planar side, (as can be seen in Fig. 4), and attached to the clamp and configured to be coupled to one or more attachments for the formwork system.
8. Wherein the first flange and the second flange are part of an inner rail. Claim 8 is directed to an element that has not been positively presented to form the claimed invention to be patented. King is capable of attaching to any type of “flange” of an element.
9. Wherein the first flange is part of a first side rail and the second flange is part of a second side rail. Claim 9 is directed to an element that has not been positively presented to form the claimed invention to be patented. King is capable of attaching to any type of “flange” of an element.
10. Wherein the first side rail and the second side rail are connected by tightening the clamp. Claim 10 is directed to an intended use or desired environment. King is capable of attaching to any type of “flange” of an element.
11. Wherein the clamp is configured to couple formwork panels and configured to couple attachments to the formwork panels. Claim 11 is directed to an intended use or desired environment. King is capable of attaching to any type of “panel”.
As for claim 12, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), King discloses a clamp assembly for a formwork system, comprising:
	a clamp 10/11/14/15, comprising:
	a first member 10 having a first opening, (formed between ‘b’ and ‘a’), configured to accommodate a first flange;
	a second member 11 having a second substantially planar side, (where lead line of 11 touches in Fig. 3), substantially coplanar with the first substantially planar side, and defining a first substantially planar side, (where lead line of 10 touches in Fig. 3), and defining a second opening, (formed between ‘b’ and ‘a’), configured to accommodate a second flange; and
	a screw mechanism 14/15 configured to tighten and loosen the first member and the second member; and
a base plate 17 between and substantially coplanar with the first substantially planar side and the second substantially planar side, (as can be seen in Fig. 4).
14. King further comprising a connector clip 17/19 attached to the clamp and configured to be coupled to one or more attachments for the formwork system.
15. At least one of the attachments comprises a scaffold bracket. Claim 15 is directed to an element that has not been positively presented to form the claimed invention to be patented. The connector clip of King is capable of attaching to any type of element.

16. The standard clamp ties formwork panels having different heights. Claim 16 is directed to an intended use or desired environment. King is capable of attaching to any type of “flange” of an element.
18. The formwork system comprises an aluminum formwork system. Claim 18 is directed to an element that has not been positively presented to form the claimed invention to be patented. King is capable of attaching to any type of “flange” of an element including an aluminum element.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. 8,505,864.   As for claim 12, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above),  discloses a clamp assembly for a formwork system, comprising:
	a clamp 10, comprising:
	a first member 17/14/15 having a first substantially planar side, (as illustrated in annotated Fig. 2 of Taylor et al.), and defining a first opening, (as illustrated in annotated Fig. 1 of Taylor et al.), configured to accommodate a first flange;
	a second member 11/12 having a second substantially planar side, substantially coplanar with the first substantially planar side, (as illustrated in annotated Fig. 2 of Taylor et al.), and defining a second opening, (as illustrated in annotated Fig. 1 of Taylor et al.), configured to accommodate a second flange; and
	a screw mechanism 13 configured to tighten and loosen the first member and the second member; and
a base plate 16 between and substantially coplanar with the first substantially planar side and the second substantially planar side, (as illustrated in annotated Fig. 2 of Taylor et al.).
13. The screw mechanism 13 engages with a threaded portion 21 of the first member 17/14/15 to tighten the clamp.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-16 and 18 have been considered but are not persuasive. As set forth in the above rejections each of King and Taylor et al. discloses first and second substantially planar sides that are planar with a base plate.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                           /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631                                                                                                                             
MS
September 18 2022

Annotated Fig. 1 of Taylor et al.:




    PNG
    media_image1.png
    809
    767
    media_image1.png
    Greyscale








Annotated Fig. 1 of Taylor et al.:


    PNG
    media_image2.png
    434
    546
    media_image2.png
    Greyscale